United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 9, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 03-60578
                        Conference Calendar


BRIAN A. YOUNG,

                                      Plaintiff-Appellant,

versus

SHELIA JENKINS, Homicide Detective,
in her individual and official capacity,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:03-CV-22-GR
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Brian Young, Mississippi prisoner No. L0787, moves this

court to appoint appellate counsel.    The motion is denied.        Young

has appealed the dismissal of his in forma pauperis (IFP) civil

rights complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).          The

district court held that Young’s complaint failed to state a

claim on which relief may be granted because his claims are




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60578
                                  -2-

barred by the doctrine of by Heck v. Humphrey.**    Young has

failed to show that the district court erred in determining that

a judgment in Young’s favor would necessarily implicate the

validity of his conviction and sentence.    Accordingly, we affirm

the dismissal of the complaint.

     The district court’s dismissal of the complaint and this

court’s affirmance of the dismissal count as one strike against

Young for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     Young is warned

that, should he accumulate three strikes, he will be barred

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED;

SANCTIONS WARNING ISSUED.




     **
          512 U.S. 477, 487 (1994).